IN THE SUPREME COURT, STATE OF WYOMING

                                       2015 WY 133

                                                            APRIL TERM, A.D. 2015

                                                               September 30, 2015

JEAN BEST,

Petitioner,

v.                                                   S-15-0051

BRIANNA BEST,

Respondent.

                                  Original Proceeding
                              Petition for Writ of Review
                           District Court of Laramie County
                      The Honorable Thomas T.C. Campbell, Judge

Representing Petitioner:
      Douglas W. Bailey of Bailey, Stock & Harmon, P.C., Cheyenne, Wyoming.

Representing Respondent:
      No appearance.

Before BURKE, C.J., and HILL, KITE*, DAVIS, and FOX, JJ.

* Justice Kite retired from judicial office effective August 3, 2015, and pursuant to Article 5,
§ 5 of the Wyoming Constitution and Wyo. Stat. Ann. § 5-1-106(f) (LexisNexis 2015), she was
reassigned to act on this matter on August 4, 2015.



NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
FOX, Justice.

[¶1] This case comes before the Court on a writ to review the district court’s order
dismissing a declaratory judgment granted by the circuit court. The district court held
that the circuit court did not have jurisdiction to decide a declaratory judgment action.
We hold that a cause of action seeking declaratory relief can be within the jurisdiction of
the circuit court, so long as the circuit court has jurisdiction independent of the
declaratory relief requested. In this case, the circuit court had jurisdiction independent of
the declaratory relief sought; therefore, it had jurisdiction to decide the declaratory
judgment claim. We reverse and remand.

                                                 ISSUE

[¶2] Did the circuit court have jurisdiction over claims for declaratory relief brought
pursuant to the Wyoming Declaratory Judgments Act, Wyo. Stat. Ann. §§ 1-37-101,
et seq., when the recovery sought was an amount not exceeding $50,000?

                                                FACTS

[¶3] This case concerns a dispute regarding who is entitled to the proceeds of a
retirement annuity contract. Kevin Best, the father of Brianna Best and ex-husband of
Jean Best,1 made contributions to employer-sponsored retirement accounts administered
by the Variable Annuity and Life Insurance Company (“VALIC”). Approximately three
years after Kevin executed the beneficiary designation on his retirement accounts
currently in dispute, Kevin and Jean divorced. Kevin died several years later. VALIC
determined that Jean was the primary beneficiary on the accounts and sent her a claims
package. Brianna disagreed and filed a complaint for declaratory judgment in circuit
court against Jean 2 and VALIC, claiming she was entitled to the proceeds under her
deceased father’s annuity contract.

[¶4] Brianna alleged that the circuit court “has jurisdiction pursuant to Wyo. Stat. Ann.
§ 5-9-128(a)(i) because the amount in controversy does not exceed fifty thousand dollars
($50,000), exclusive of court costs.” Brianna asserted only one claim, for declaratory
relief pursuant to the Uniform Declaratory Judgments Act, Wyo. Stat. Ann. §§ 1-37-101,
et seq., and sought the following relief:

                Plaintiff demands that judgment be entered in her favor,
                declaring that:


1
  For the sake of clarity, we will refer to Kevin Best as “Kevin,” Brianna Best as “Brianna,” and Jean Best
as “Jean.”
2
  Jean was added as a defendant in the first amended complaint.

                                                    1
                 A. Defendant holds property belonging to the Estate of
                    Kevin D. Best, deceased, consisting of Account (ending
                    in) #042 and Account (ending in) #044;
                 B. Plaintiff is the sole heir of the Estate of Kevin D. Best,
                    deceased;
                 C. No other person has a right to distribution of such
                    accounts;
                 D. Plaintiff is entitled to payment of:
                    1. The remaining funds in Account (ending in) #042 and
                        Account (ending in) #044, held by Defendant VALIC;
                    2. Pre and post-judgment interest;
                    3. Attorneys’ fees and costs necessary to bring this
                        action; and
                    4. Any other and further relief as the Court may deem
                        just and appropriate.

Brianna filed two amended complaints, but these amendments did not change the
assertion of jurisdiction, the nature of her claim, or the relief sought.

[¶5] After a hearing on Jean’s Renewed Motion for Summary Judgment, the circuit
court entered summary judgment in favor of Jean, declaring “Defendant [Jean] Best, as
the designated primary beneficiary on the retirement Accounts . . . is entitled to the
proceeds of the Accounts” and ordering Defendant VALIC to “distribute the proceeds of
the Accounts[.]” Brianna appealed to the district court. On appeal, the district court did
not reach the merits of the case, instead holding that the circuit court lacked jurisdiction
over the dispute because “[o]nly a district court has jurisdiction over matters brought
under [the Declaratory Judgments Act], no matter the amount in controversy.”

[¶6] Jean’s Petition for Writ of Review was granted on March 24, 2015, and the issue
of the circuit court’s jurisdiction is currently before this Court.3

                                      STANDARD OF REVIEW

[¶7] “The existence of subject matter jurisdiction is a question of law that we review
de novo.” Harmon v. Star Valley Med. Ctr., 2014 WY 90, ¶ 14, 331 P.3d 1174, 1178
(Wyo. 2014) (quoting Excel Constr., Inc. v. Town of Lovell, 2011 WY 166, ¶ 12, 268
P.3d 238, 241 (Wyo. 2011)). We review questions of law de novo without affording
deference to the decision of the district court. Carlson v. Flocchini Invs., 2005 WY 19,
3
  Initially, Jean filed an appeal to challenge the district court’s ruling. This Court dismissed that appeal on
February 3, 2015, pursuant to Wyo. Stat. Ann. § 5-2-119 and W.R.A.P. 13.01(a). See Kittles v. Rocky
Mountain Recovery, Inc., 1 P.3d 1220, 1222 (Wyo. 2000) (“[W]hen an appeal is taken to a district court
from an order of a [circuit court], review of the district court’s order comes to this Court, not as a notice
of appeal, but as a petition for writ of review pursuant to W.R.A.P. 13.”).

                                                      2
¶ 9, 106 P.3d 847, 852 (Wyo. 2005); Hermreck v. UPS, 938 P.2d 863, 866 (Wyo. 1997);
Griess v. Office of the Atty. Gen., Div. of Criminal Investigation, 932 P.2d 734, 736
(Wyo. 1997). Moreover, a court’s subject matter jurisdiction may be challenged at any
time. Harmon, 2014 WY 90, ¶ 14, 331 P.3d at 1178; N. Laramie Range Found. v.
Converse Cty. Bd. of Cty. Comm’rs, 2012 WY 158, ¶ 22, 290 P.3d 1063, 1073 (Wyo.
2012).

[¶8] Statutory construction is also a question of law, and hence the standard of review
is de novo. Harmon, 2014 WY 90, ¶ 15, 331 P.3d at 1178; Powder River Basin Res.
Council v. Wyo. Oil & Gas Conservation Comm’n, 2014 WY 37, ¶ 19, 320 P.3d 222, 228
(Wyo. 2014). As we have long held:

              In interpreting statutes, this Court must endeavor to find the
              reasonable intent of the drafters. We begin by examining the
              ordinary and obvious meaning of the words employed
              according to their arrangement and connection. When a
              statute is sufficiently clear and unambiguous, we give effect
              to the plain and ordinary meaning of the words and need not
              invoke our longstanding rules of statutory construction.

Harmon, 2014 WY 90, ¶ 15, 331 P.3d at 1178 (citations omitted); see also Int’l Ass’n of
Firefighters Local Union No. 279 v. City of Cheyenne, 2013 WY 157, ¶ 9, 316 P.3d 1162,
1166 (Wyo. 2013) (“A statute is clear and unambiguous if its wording is such that
reasonable persons are able to agree on its meaning with consistency and predictability.”
(citation omitted)).


                                      DISCUSSION

[¶9] The sole question before us is whether the circuit court had jurisdiction over the
Respondent’s declaratory judgment complaint in which she invoked Wyoming’s
Declaratory Judgments Act, Wyo. Stat. Ann. §§ 1-37-101, et seq. (LexisNexis 2015),
seeking a declaration that she is entitled to the proceeds contained in her deceased
father’s retirement annuity accounts.

[¶10] The notion that a court must have subject matter jurisdiction before it can act upon
a matter is fundamental to the operation of our judicial system. It is well established that
a “judgment may properly be rendered against a party only if the court has authority to
adjudicate the type of controversy involved in the action.” Restatement (Second) of
Judgments § 11, at 108 (1982); see also Granite Springs Retreat Ass’n v. Manning, 2006
WY 60, ¶ 5, 133 P.3d 1005, 1009 (Wyo. 2006). As we have explained, “[s]ubject matter
jurisdiction is essential to the exercise of judicial power. If a court does not have subject
matter jurisdiction, ‘it lacks any authority to proceed, and any decision, judgment, or

                                             3
other order is, as a matter of law, utterly void and of no effect for any purpose.’” State
Farm Mut. Auto. Ins. Co. v. Kunz, 2008 WY 71, ¶ 6, 186 P.3d 378, 380 (Wyo. 2008)
(citations omitted); see also Mut. of Omaha Ins. Co. v. Blury-Losolla, 952 P.2d 1117,
1119 (Wyo. 1998); United Mine Workers of America Local 1972 v. Decker Coal Co., 774
P.2d 1274, 1283-84 (Wyo. 1989).

[¶11] Wyoming courts derive their jurisdiction from the Wyoming Constitution and
from the Wyoming legislature. Article 5, section 1 of the Wyoming Constitution entrusts
judicial power to the “supreme court, district courts, and such subordinate courts as the
legislature may, by general law, establish and ordain from time to time.” Wyo. Const. art.
5 § 1. The constitution further establishes district courts as courts of general original
jurisdiction:

                     The district court shall have original jurisdiction of all
             causes both at law and in equity and in all criminal cases, of
             all matters of probate and insolvency and of such special
             cases and proceedings as are not otherwise provided for. The
             district court shall also have original jurisdiction in all cases
             and of all proceedings in which jurisdiction shall not have
             been by law vested exclusively in some other court[.]

Wyo. Const. art. 5, § 10 (emphasis added); see also Granite Springs Retreat, 2006 WY
60, ¶ 6, 133 P.3d at 1010 (District courts have jurisdiction in all cases “in which
jurisdiction shall not have been by law vested exclusively in some other court.”).

[¶12] In contrast, circuit courts are courts of limited original civil subject matter
jurisdiction over only those matters outlined in Wyo. Stat. Ann. § 5-9-128 (LexisNexis
2015), which include “[a]n action where the prayer for recovery is an amount not
exceeding fifty thousand dollars[.]” Wyo. Stat. Ann. § 5-9-128(a)(i).

[¶13] The district court looked to that statute and concluded that because the legislature
did not specifically grant the power to the circuit courts to resolve cases brought under
the Declaratory Judgments Act, only a district court could have jurisdiction over those
cases. The court held: “An action brought under the Declaratory Judgments Act is not
one of those enumerated in Wyoming Statute § 5-9-128. Only a district court has
jurisdiction over matters brought under [] this Act, no matter the amount in controversy.”

[¶14] Jean takes the position that the circuit court did have jurisdiction because the
prayer for recovery is within the jurisdictional limits of the circuit court as required by
Wyo. Stat. Ann. § 5-9-128. We agree.




                                             4
[¶15] The Wyoming Declaratory Judgments Act provides:

                Courts of record within their respective jurisdictions may
                declare rights, status and other legal relations whether or not
                further relief is or could be claimed. No proceeding is open
                to objection on the ground that a declaratory judgment or
                decree is prayed for. The declaration may be either
                affirmative or negative in form and effect, and such
                declarations shall have the effect of a final judgment.

Wyo. Stat. Ann. § 1-37-102 (emphasis added).

[¶16] The legislature has directed that the purpose of the Declaratory Judgments Act is
“to settle and to afford relief from uncertainty and insecurity with respect to legal
relations, and [it] is to be liberally construed and administered.” Wyo. Stat. Ann. § 1-37-
114. As a result, Wyoming courts “do not interpret it in a narrow or technical sense[.]”
Wyo. Cmty. College Comm’n v. Casper Cmty. College Dist., 2001 WY 86, ¶ 13, 31 P.3d
1242, 1248 (Wyo. 2001). However, in the context of declaratory judgments, the
complaint must allege facts showing that the court has jurisdiction over the parties and
the subject matter. 26 C.J.S. Declaratory Judgments § 148 (2011).

[¶17] Wyoming Statute § 5-9-108 provides that the circuit courts are courts of record.
See Linde v. Bentley, 482 P.2d 121, 122 (Wyo. 1971) (distinguishing between justice of
the peace, minor courts and administrative agencies, and “courts of record”).

[¶18] The key question is whether the circuit court here was “within [its] respective
jurisdiction[].” Wyo. Stat. Ann. § 1-37-102. The Wyoming Declaratory Judgments Act
does not extend a court’s jurisdiction; rather, it merely provides power to the courts
already having subject matter jurisdiction to grant declaratory relief. William F. West
Ranch, LLC v. Tyrrell, 2009 WY 62, ¶ 11, 206 P.3d 722, 726 (Wyo. 2009) (Wyoming’s
“Declaratory Judgments Act does not, however, extend the jurisdiction of the courts.”).

                Statutes which create a declaratory judgment procedure do
                not extend the jurisdiction of the subject matter of a court but
                rather extend the power of the court to grant declaratory relief
                within its respective jurisdiction. In other words, declaratory
                judgment statutes provide an additional remedy which may be
                granted by a court but they do not extend the jurisdiction as to
                the subject matter upon which a court may act.

Ryan v. Tracy, 453 N.E.2d 661, 664 (Ohio 1983) (citations omitted).4
4
  Numerous courts in other jurisdictions have interpreted courts’ jurisdiction regarding declaratory
judgments similarly. That is, declaratory judgment acts do not expand a court’s jurisdiction; they merely

                                                   5
[¶19] Thus, Wyoming’s Declaratory Judgments Act does not create jurisdiction for
either the district courts or the circuit courts. Rather, it provides a form of relief that a
court within its jurisdiction can provide to parties. A circuit court can have jurisdiction
over a cause of action seeking declaratory relief if the circuit court has an independent
basis for jurisdiction.

[¶20] Conversely, a circuit court would not have jurisdiction over an action brought
pursuant to the Declaratory Judgments Act if it did not have jurisdiction pursuant to
Wyo. Stat. Ann. § 5-9-128. For example, most declaratory judgment actions seeking
exclusively declaratory or injunctive relief and no monetary damages are brought
properly before the district courts in Wyoming. See, e.g., City of Casper v. Holloway,
2015 WY 93, 354 P.3d 65 (Wyo. 2015) (declaratory judgment action challenging
municipality’s interpretation of referendum statute requiring signatures of qualified
electors).5



provide an additional remedy the parties may seek from a court with jurisdiction. See, e.g., Medtronic,
Inc. v. Mirowski Family Ventures, LLC, --- U.S. ---, ---, 134 S.Ct. 843, 848, 187 L.Ed.2d 703 (2014)
(“[T]he Declaratory Judgment Act does not ‘extend’ the ‘jurisdiction’ of the federal courts” to hear patent
infringement cases.); American Western Home Ins. Co. v. Israel, 747 F.Supp.2d 785, 789 (S.D. Tex.
2010) (“The Declaratory Judgment Act does not confer federal jurisdiction; rather, the parties must
provide an independent basis for jurisdiction.”); Martin v. Equitable Life Assur. Soc. of the United States,
40 S.W.3d 733, 737 (Ark. 2001) (Arkansas declaratory judgment statutes “do not confer subject-matter
jurisdiction.”); Alliance for Metro. Stability v. Metro. Council, 671 N.W.2d 905, 916 (Minn. Ct. App.
2003) (“A party seeking a declaratory judgment must have an independent, underlying cause of action
based on a common-law or statutory right.”); State v. J.P. Lamb Land Co., 359 N.W.2d 368, 369 (N.D.
1984) (North Dakota declaratory judgment act is not jurisdictional and does not create or grant
jurisdiction where it otherwise would not exist); Sunset Cliff Homeowners Ass’n v. Water Res. Bd., 958
A.2d 652, 655-56 (Vt. 2008) (declaratory judgment actions are not a substitute for appellate remedy and
declaratory judgment act will not confer jurisdiction where proper remedy is appeal); Liberty Mutual Ins.
Co. v. Lone Star Industries, Inc., 967 A.2d 1, 31 (Conn. 2009) (“A declaratory judgment action is not . . .
a procedural panacea for use on all occasions . . . [and it] does not create jurisdiction where it would not
otherwise exist.”); McAllen Hospitals, L.P. v. Suehs, 426 S.W.3d 304, 315 (Tex. Ct. App. 2014) (Texas
declaratory judgment act “does not enlarge a court’s jurisdiction; it is a procedural device for deciding
cases already within a court’s jurisdiction.”).
5
  See also Luhm v. Bd. of Trustees of Hot Springs Cty. Sch. Dist. No. 1, 2009 WY 63, ¶ 6, 206 P.3d 1290,
1294 (Wyo. 2009) (seeking declaration as to whether a counselor is a “teacher” under Wyoming Teacher
Employment Law); Pedro/Aspen, Ltd. v. Bd. of Cty. Comm’rs of Natrona Cty., 2004 WY 84, 94 P.3d 412
(Wyo. 2004) (seeking declaration as to county’s authority to regulate subdivision of land); State ex rel.
Bayou Liquors, Inc. v. City of Casper, 906 P.2d 1046 (Wyo. 1995) (seeking declaration that city violated
state and local laws in renewing and transferring liquor license); In re General Adjudication of All Rights
to Use Water in Big Horn River Sys., 753 P.2d 76 (Wyo. 1988) (seeking determination of water rights
reserved to the Wind River Indian Reservation); Cranston v. Thomson, 530 P.2d 726 (Wyo. 1975)
(seeking declaration that statutes requiring candidates to approve campaign expenditures and limiting
campaign expenditures was unconstitutional); Day v. Armstrong, 362 P.2d 137 (Wyo. 1961) (seeking
declaration of rights to travel river channel across defendant’s land).

                                                     6
[¶21] While the statutory framework differs in other jurisdictions, other courts have also
held that courts of limited jurisdiction may have jurisdiction over claims for declaratory
relief. See In re Estate of Doloff, 12 N.Y.S.3d 848, 856-57 (N.Y.S. 2015) (Surrogate
Court, a court of limited jurisdiction, had jurisdiction to grant all relief necessary,
including ruling on constitutional challenge to statute governing effect of divorce over
life insurance proceeds brought in the nature of declaratory judgment action.); Parkwood
Ltd. Dividend Hous. Ass’n v. State Hous. Dev. Auth., 664 N.W.2d 185, 190 (Mich. 2003)
(Contract-based claim for declaratory relief against a state agency falls within Court of
Claims jurisdiction where statute defining jurisdiction of the court gave it exclusive
jurisdictions of “all claims and demands, liquidated and unliquidated, ex contractu and ex
delicto, against the state.”).

[¶22] Here, the relevant portion of the Wyoming Statutes, Wyo. Stat. Ann. § 5-9-128(a),
confers circuit court jurisdiction over “[a]n action where the prayer for recovery is an
amount not exceeding fifty thousand dollars.” We therefore examine Brianna’s
complaint to determine whether it is an action which fits the statutory description.

[¶23] In her declaratory judgment complaint, Brianna alleged that the circuit court “has
jurisdiction pursuant to Wyo. Stat. Ann. § 5-9-128(a)(i) because the amount in
controversy does not exceed fifty thousand dollars ($50,000), exclusive of court costs.”
In addition, the relief she sought included:

             Plaintiff demands that judgment be entered in her favor,
             declaring that:
                     ....
                     D. Plaintiff is entitled to payment of:
                         1. The remaining funds in Account (ending in)
                             #042 and Account (ending in) #044, held by
                             Defendant VALIC;
                         2. Pre and post-judgment interest;
                         3. Attorneys’ fees and costs necessary to bring
                             this action; and
                         4. Any other and further relief as the Court may
                             deem just and appropriate.

[¶24] Monetary relief is available in declaratory judgment actions. As one authority
explains: “Monetary damages are necessary and proper relief in an action for declaratory
judgment, and a court may grant a money judgment as consequential relief in a
declaratory judgment action.” 22A Am. Jur. 2d Declaratory Judgments § 253 (2003);
see also Standard Fed. Sav. Bank v. State Farm Fire & Cas. Co., 537 N.W.2d 333, 336
(Neb. 1995); 10B Charles A. Wright et al., Federal Practice and Procedure § 2768, at
669 (3d ed. 1998) (“As in any other action, the scope of relief to be granted in a
declaratory action is limited to the issues made by the pleadings and the evidence, and the

                                            7
decree can be no broader than the issues tried. Rule 54(c) applies, however, and the court
is to give whatever relief is justified by the evidence, regardless of the demand in the
complaint.”).6

[¶25] This Court previously has recognized that monetary relief is available in
declaratory judgment actions. For example, in Lieberman v. Wyoming.com LLC, 11 P.3d
353, 356 (Wyo. 2000), a limited liability company brought a declaratory judgment action
seeking a determination of its rights against a withdrawing member. That action was
consolidated with the withdrawing member’s lawsuit seeking dissolution of the LLC. Id.
The district court determined that the company was not in a state of dissolution, but that
the member was entitled to a return of his capital contribution, awarding him $20,000.
Id. On appeal, we remanded for resolution of questions regarding his equity interest in
the LLC, explaining:

                        Wyoming.com’s action against Lieberman was
                commenced as a declaratory judgment action. The stated
                purpose of the Uniform Declaratory Judgments Act is “to
                settle and to afford relief from uncertainty and insecurity with
                respect to legal relations * * *.” Wyo. Stat. Ann. § 1-37-114
                (Lexis 1999). The act is to be liberally construed to this end.
                Id.

                        As a measure of preventive justice, the declaratory
                        judgment probably has its greatest efficacy. It is
                        designed to enable parties to ascertain and establish
                        their legal relations, so as to conduct themselves
                        accordingly, and thus avoid the necessity of future
                        litigation.

                Here, the parties remain uncertain as to their legal
                relationship because it is unclear what became of
                Lieberman’s ownership or equity interest (as represented by a
                membership certificate).         Therefore, we conclude it
                appropriate to remand to the district court for a full
                declaration of the parties’ rights.

Id. at 361 (citations omitted). We also held that the withdrawing member was entitled to
the return of his capital contribution. Id. at 358; see also Campbell Cty. Sch. Dist. v.
Catchpole, 6 P.3d 1275, 1287 (Wyo. 2000) (court declared that school districts were
statutorily entitled to rebate of excess recapture monies paid to the Department of

6
 Rule 54(c) of the Wyoming Rules of Civil Procedure parallels Rule 54(c) of the Federal Rules of Civil
Procedure. Both rules provide that final judgments should grant the relief to which each party is entitled,
even if the party did not demand that relief in its pleadings.

                                                    8
Education); Bd. of Cty. Comm’rs of Cty. of Laramie v. Laramie Cty. Sch. Dist. No. One,
884 P.2d 946, 957-58 (Wyo. 1994) (finding that school district was entitled to interest on
school district funds in the county’s possession and granting prospective monetary relief);
Campbell Cty. Sch. Dist. No. 1 v. Bd. of Cty. Comm’rs of Cty. of Campbell, 884 P.2d 960,
964-65 (Wyo. 1994); (holding that school district’s share of delinquent taxes collected by
county must be paid to school district and granting prospective relief); Farr v. Link, 746
P.2d 431, 434 (Wyo. 1987).

[¶26] Farr was a declaratory judgment action in which the plaintiff sought a declaration
concerning the parties’ rights and duties relating to the assignment of a promissory note
as well as monetary relief consisting of the amount due under her interpretation of the
terms of the assignment. 746 P.2d at 432-33. In Farr, the plaintiff obtained a promissory
note from a third party in the amount of $11,152.68. Approximately four years later, the
plaintiff executed an assignment of that note, assigning to the defendant the demands she
had against the third party―the amount then due on the note, plus interest and costs. The
terms provided that the assignment was “at 50%.” Id. at 432. In the declaratory
judgment action the plaintiff asserted she was entitled to half of the total proceeds the
defendant/assignee had collected on the note, including interest and attorney fees that
defendant had collected. The defendant argued that the plaintiff was entitled only to half
of the face value of the note. The district court agreed with the defendant. Id. at 433. On
review, we reversed, holding that the plaintiff was “entitled to one-half of all moneys
collected by defendant,” awarding monetary relief in a declaratory judgment action. Id.
at 434.7

[¶27] Brianna’s prayer for relief seeks recovery of an amount not exceeding $50,000 as
required by Wyo. Stat. Ann. § 5-9-128(a)(i), placing the question of who is entitled to the
proceeds from Kevin’s retirement accounts squarely within the jurisdiction of the circuit
court. As a “court of record” within its “respective jurisdictions,” the circuit court may
act to “declare rights, status and other legal relations.” Wyo. Stat. Ann. § 1-37-102.

[¶28] Our holding should not create uncertainty for parties bringing claims pursuant to
the Declaratory Judgments Act, so long as their initial filing has a sound jurisdictional
basis and that basis is alleged in good faith. “The ultimate amount determined to be
recoverable is not the factor upon which jurisdiction is predicated. However, a plaintiff
cannot control jurisdiction between the [circuit] and district court by setting forth an
improper amount in his prayer.” Joslyn v. Professional Realty, 622 P.2d 1369, 1373
(Wyo. 1981); see also Mutual of Omaha Ins. Co. v. Blury-Losolla, 952 P.2d 1117, 1120
(Wyo. 1998) (the amount in controversy is determined at the commencement of the

7
 Neither the district court nor this Court in Farr addressed the question of jurisdiction. When Farr was
decided, the jurisdictional limit for circuit courts was $7,000. Wyo. Stat. Ann. § 5-5-131(a)(i) (Michie
1977). The amount sought by the plaintiff was $2,129.61. Based upon our analysis here, it appears the
Farr case was not properly before the district court and should, instead, have been filed in the circuit
court.

                                                   9
action and the sum claimed, rather than the amount eventually recovered, controls
jurisdiction, unless it is claimed in bad faith).

[¶29] Further, we have determined that this decision should be applied prospectively,
only.

             In Ostwald v. State, Wyo., 538 P.2d 1298 (1975), we
             approved a three-prong test to be employed in determining
             whether a decision should be prospective or retroactive. The
             test is (1) the purpose to be served by the new standards; (2)
             the extent of reliance on the old standards; and (3) the effect
             on the administration of justice of a retrospective application
             of the new standards. We also said that in determining
             whether a decision should be retrospective or prospective that
             “there is no distinction drawn between civil and criminal
             litigation.” Id., at 1303.

Adkins v. Sky Blue, Inc., 701 P.2d 549, 556 (Wyo. 1985).

[¶30] In Hanesworth v. Johnke, 783 P.2d 173,176-77 (Wyo. 1989), we noted that “[t]he
principal civil case which dealt with the retroactive-prospective issue is Chevron Oil
Company v. Huson, 404 U.S. 97, 92 S.Ct. 349, 30 L.Ed.2d 296 (1971).” In Chevron, the
Supreme Court articulated the following standards for prospective application of a
decision:

             First, the decision to be applied nonretroactively must
             establish a new principle of law, either by overruling clear
             past precedent on which litigants may have relied, or by
             deciding an issue of first impression whose resolution was not
             clearly foreshadowed. Second, it has been stressed that “we
             must . . . weigh the merits and demerits in each case by
             looking to the prior history of the rule in question, its purpose
             and effect, and whether retrospective operation will further or
             retard its operation.” Linkletter v. Walker, 381 U.S. [618,]
             629, 85 S.Ct. [1731,] 1738[, 14 L.Ed.2d 601 (1965)]. Finally,
             we have weighed the inequity imposed by retroactive
             application, for “[w]here a decision of this Court could
             produce substantial inequitable results if applied retroactively,
             there is ample basis in our cases for avoiding the ‘injustice or
             hardship’ by a holding of nonretroactivity.” Cipriano v. City
             of Houma, 395 U.S. [701,] 706, 89 S.Ct. [1897,] 1900[, 23
             L.Ed.2d 647 (1969)].

Chevron, 404 U.S. at 106-07, 92 S.Ct. at 355-56 (some citations omitted).

                                            10
[¶31] Applying these standards here, we first determine whether this decision establishes
a new principle of law. “[T]he Supreme Court described this query as the clear break
exception which is used to apply a decision prospectively ‘if the new rule explicitly
overruled a past precedent of this Court, or disapproved a practice this Court had
arguably sanctioned in prior cases, or overturned a long-standing practice that lower
courts had uniformly approved.’” Hanesworth, 783 P.2d at 177 (emphasis in original)
(quoting Griffith v. Kentucky, 479 U.S. 314, 325, 107 S.Ct. 708, 714, 93 L.Ed.2d 649
(1987)). The issue in this case is one of first impression. The rule articulated here, that
circuit courts may have jurisdiction in declaratory judgment actions where the relief
requested falls within their statutory jurisdiction, may change the practice of some
attorneys and courts who assumed that the district courts have exclusive jurisdiction over
declaratory judgment actions. See, e.g., Farr, 746 P.2d at 431-34.

[¶32] Next, we must determine whether retroactive application of the rule would further
its purpose. Hanesworth, 783 P.2d at 177; Adkins, 701 P.2d at 556. The purpose of
circuit court jurisdiction over certain declaratory judgment actions is to effectuate the
language of the statutes governing circuit court jurisdiction, as well as the Declaratory
Judgments Act. We do not find that retroactive application of the rule would further its
purpose.

[¶33] Finally, we look to the third prong of the Chevron test, requiring an examination
of the hardship or injustice generated by retroactive application of the rule. Hanesworth,
783 P.2d at 177. In Hanesworth, we concluded that the retroactive application of Tulsa
Professional Collection Services, Inc. v. Pope, 485 U.S. 478, 108 S.Ct. 1340, 99 L.Ed.2d
565 (1988), could “cause the disturbance of many property rights” and thus would create
hardship. 783 P.2d at 177. Likewise, in this case, the retroactive application of circuit
court jurisdiction over declaratory judgment actions could render void many otherwise
final decisions of the district courts. This would create significant and unwarranted
hardship to parties who, in the past, followed a common practice of filing declaratory
judgment actions in the district court.

[¶34] We hold that our decision here does not apply retroactively to declaratory
judgment actions commenced prior to issuance of this decision.

                                    CONCLUSION

[¶35] We reverse and remand for further proceedings consistent with this opinion.




                                            11